DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 and 15-20, are allowed.

The following is an examiner’s statement of reasons for allowance: According to the Applicant’s remarks and/or amendments mailed on 07/23/2022, the prior art references (Garcia and Kordianowski) does not teach the at least indicated portion of the claim of a method for remote scan and priority operations, comprising: establishing a connection to a subscriber device, wherein: the subscriber device is operable to communicate using: a land mobile radio connection to a land mobile radio network; an alternative connection to an alternative network, the alternative connection different than the land mobile radio connection; the connection to the subscriber device is established over the alternative connection; receiving a first scan list from the subscriber device over the alternative connection, wherein the first scan list received over the alternative connection comprises: a plurality of talkgroup entries, wherein: the plurality of talkgroup entries of the first scan list comprises: an entry associated with a first talkgroup; an entry associated with a second talkgroup; each talkgroup entry in the plurality of talkgroup entries is associated with a talkgroup; each talkgroup entry in the plurality of talkgroup entries comprises: a priority level associated with the talkgroup; evaluating a first call notification using the first scan list, the first call notification associated with the first talkgroup; determining, based on the evaluation, that the first call notification should be sent to the subscriber device; sending, based on the determination, the first call notification to the subscriber device over the alternative connection; 3 receiving a second call notification associated with the second talkgroup, the second call notification is received when a radio call associated with the first talkgroup is in an active state; evaluating the second call notification using the first scan list; determining, based on the evaluation of the second call notification, that the second call notification should be sent to the subscriber device, wherein the determination that the second call notification should be sent to the subscriber device comprises: comparing the priority level associated with the second talkgroup with the priority level associated with the first talkgroup; determining, based on the comparison, that the priority level associated with the second talkgroup is higher than the priority level associated with the first talkgroup; and sending the second call notification to the subscriber device over the alternative connection.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645